DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.  Zhang90 further teaches receiving a downlink configuration indicating a power offset for a transmission, wherein the downlink configuration indicates whether the UE is to determine a second accumulated transmission power for the transmission based on the power offset (Sections 0005, 0009, TPC commands indicate accumulation via accumulated TPC commands and power offsets, said TPC commands are sent in the downlink, which is the downlink configuration, to the UE thus indicating whether the UE is to determine a second accumulated transmission power for transmission based on the power offset) and whether the UE is to determine a second transmission power for the transmission based on the power offset (Sections 0005, 0009, TPC commands indicate accumulation via accumulated TPC commands and power offsets, said TPC commands are sent in the downlink, which is the downlink configuration, to the UE thus indicating whether the UE is to determine a second accumulated transmission power for transmission based on the power offset and whether the UE is to determine a second transmission power, which is said second accumulated transmission power, for transmission based on the power offset).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12 – 15, 17, 20 – 23, 26, 29, 30 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052), hereafter Zhang52, in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665) and in further view of Zhang et al. (US 2021/0282090), hereafter Zhang90
Regarding Claim 1, Zhang52 teaches a method of wireless communication at a User Equipment (UE), comprising: determining a first transmission power for a first transmission using a first transmission power control parameter; transmitting the first transmission with the first transmission power (Section 0081, the transmit power information  associated with the pilots (power control parameter) is determined by the base station and sent to the mobiles); a power offset for a re-transmission (Section 0081, power offset associated with retransmission); determining a second transmission power for the re-transmission based on a second transmission power control parameter; and transmitting the re-transmission with the second transmission power (Section 0081, the transmit power information associated with the pilots (power control parameter)).
Zhang52 does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power 
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission (Section 0039, the power control parameter, which is broad terminology, reads on the accumulative power control command and the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on said received accumulative power control command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang52 with the above features of Ribeiro for the purpose of providing uplink power control for variable interference conditions as taught by Ribeiro.

  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang52, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control parameter and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter.
Zhang90, which also teaches power control, teaches wherein a transmission power of transmission is equivalent to a sum of the first accumulated power of a first transmission and a power offset (Section 0143, the sum of the power accumulation amount, which reads on the first accumulated power, and power offset amount), 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Zhang90 for the purpose of providing effective power control in a reduced delay environment such as ultra-low latency as taught by Zhang90 thus providing versatile power control.  The combination of Zhang52 and Zhang90 teaches wherein the second transmission power of the re-transmission is equivalent to a sum of the first accumulated transmission power of the first transmission and the power offset and receiving a downlink configuration indicating a power offset for a re-transmission, 
Regarding Claim 14, Zhang52 teaches an apparatus for wireless communication at a User Equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine a first transmission power for a first transmission using first transmission power control parameters; transmit the first transmission with the first transmission power (Section 0081, the transmit power information associated with the pilots (power control parameter) is determined by the base station and sent to the mobiles, typical mobiles comprise processors with memory that stores code run by said processors); a power offset for a re-transmission (Section 0081, power offset associated with retransmission); determine a second transmission power for the re-transmission based on a second transmission power control parameter; and transmit the re-transmission with the second transmission power (Section 0081, the transmit power information associated with the pilots (power control parameter)).
Zhang52 does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission; receiving a downlink configuration indicating a power offset for a re-transmission, wherein the downlink configuration indicates whether the UE is to determine a second accumulated transmission power for the re-transmission based on the power offset and whether the UE is to determine a second transmission power for the re-transmission 
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control parameter and accumulated transmission power of the first transmission (Section 0039, the power control parameter, which is broad terminology, reads on the accumulative power control command and the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on said received accumulative power control command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang52 with the above features of Ribeiro for the purpose of providing uplink power control for variable interference conditions as taught by Ribeiro.
Wang, which also teaches power control, teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang52, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control parameter and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control parameter.
Zhang90, which also teaches power control, teaches wherein a transmission power of transmission is equivalent to a sum of the first accumulated power of a first transmission and a power offset (Section 0143, the sum of the power accumulation amount, which reads on the first accumulated power, and power offset amount); receiving a downlink configuration indicating a power offset for a transmission, wherein the downlink configuration indicates whether the UE is to determine a second accumulated transmission power for the transmission based on the power offset (Sections 0005, 0009, TPC commands indicate accumulation via accumulated TPC commands and power offsets, said TPC commands are sent in the downlink, which is the downlink configuration, to the UE thus indicating whether the UE is to determine a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Zhang90 for the purpose of providing effective power control in a reduced delay environment such as ultra-low latency as taught by Zhang90 thus providing versatile power control.  The combination of Zhang52 and Zhang90 teaches wherein the second transmission power of the re-transmission is equivalent to a sum of the first accumulated transmission power of the first transmission and the power offset and receiving a downlink configuration indicating a power offset for a re-transmission, wherein the downlink configuration indicates whether the UE is to determine a second accumulated transmission power for the re-transmission based on the power offset and whether the UE is to determine a second transmission power for the re-transmission based on the power offset.
Regarding Claim 21, Zhang52 teaches a method of wireless communication at a base station, comprising: transmitting, to a User Equipment (UE), a first power control 
Zhang52 does not teach wherein the first transmission power is equivalent to a first accumulated transmission power that is based on the first transmission power control command and accumulated transmission power of the first transmission; transmitting a downlink configuration indicating a power offset for a re-transmission, wherein the downlink configuration indicates whether the UE is to determine a second accumulated transmission power for the re-transmission based on the power offset and whether the UE is to determine a second transmission power for the re-transmission based on the power offset, a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command; wherein the second transmission power of the re-transmission is equivalent to a sum of the first accumulated transmission power of the first transmission and the power offset.
Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang52 with the above features of Ribeiro for the purpose of providing uplink power control for variable interference conditions as taught by Ribeiro.
Wang, which also teaches power control, teaches a second accumulated transmission power equivalent to a first transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission, the parameter that puts the device in absolute or accumulation mode reads on the second transmission power control command).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang52, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control command and a second 
Zhang90, which also teaches power control, teaches wherein a transmission power of transmission is equivalent to a sum of the first accumulated power of a first transmission and a power offset (Section 0143, the sum of the power accumulation amount, which reads on the first accumulated power, and power offset amount); transmitting a downlink configuration indicating a power offset for a transmission, wherein the downlink configuration indicates whether the UE is to determine a second accumulated transmission power for the transmission based on the power offset (Sections 0005, 0009, TPC commands indicate accumulation via accumulated TPC commands and power offsets, said TPC commands are sent in the downlink, which is the downlink configuration, to the UE thus indicating whether the UE is to determine a second accumulated transmission power for transmission based on the power offset) and whether the UE is to determine a second transmission power for the transmission based on the power offset (Sections 0005, 0009, TPC commands indicate accumulation via accumulated TPC commands and power offsets, said TPC commands are sent in the downlink, which is the downlink configuration, to the UE thus indicating whether the UE is to determine a second accumulated transmission power for transmission based on the power offset and whether the UE is to determine a second transmission power, which is said second accumulated transmission power, for transmission based on the power offset).

Regarding Claim 29, Zhang52 teaches an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: transmit, to a User Equipment (UE), a first power control command; receive, from the UE,  a first transmission with a first transmission power based on the first power control command (Section 0081, the transmit power information  associated with the pilots (power control command)); a power offset for a re-transmission (Section 0081, power offset associated with retransmission); transmit, to the UE, a second power control command; and receive, from the UE, the re-transmission with a second transmission power based on the second power control command (Section 0081 the transmit power information associated with the pilots (power control command)).

Ribeiro, which also teaches power control, teaches a first transmission power that is equivalent to a first accumulated transmission power that is based on the first transmission power control command and accumulated transmission power of the first transmission (Section 0039, the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on the received accumulative power control command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang52 with the above features of Ribeiro for the purpose of providing uplink power control for variable interference conditions as taught by Ribeiro.

  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Wang for the purpose of improving signal transmission quality and guarantee information reliability and taught by Wang.  The combination of Zhang52, Ribeiro and Wang teaches determining a second transmission power for a re-transmission based on a second transmission power control command and a second accumulated transmission power, wherein the second accumulated transmission power is equivalent to the first accumulated transmission power based on transmission power accumulation being disabled for the re-transmission by the second transmission power control command.
Zhang90, which also teaches power control, teaches wherein a transmission power of transmission is equivalent to a sum of the first accumulated power of a first transmission and a power offset (Section 0143, the sum of the power accumulation amount, which reads on the first accumulated power, and power offset amount); 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Zhang90 for the purpose of providing effective power control in a reduced delay environment such as ultra-low latency as taught by Zhang90 thus providing versatile power control.  The combination of Zhang52 and Zhang90 teaches wherein the second transmission power of the re-transmission is equivalent to a sum of the first accumulated transmission power of the first transmission and the power offset and transmitting a downlink configuration indicating a power offset for a re-transmission, 
Regarding Claims 2, 15, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 1, 14.  Zhang52 further teaches wherein the determining the second transmission power for the re-transmission comprises determining the second transmission power based on the second transmission power control parameter, and the power offset (Section 0081, power offset can be used, the transmit power information associated with the pilots (power control parameter)).  Wang further teaches the second accumulated transmission power (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).
Regarding Claims 6, 17, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 1, 14.  Zhang52 further teaches receiving a first downlink configuration indicating a first target transmit power for the first transmission, determining the first transmission power for the first transmission based on the first configured target transmit power (Section 0081, low transmit power target); and receiving a second downlink configuration indicating target transmit power for the re-transmission, determining the second transmission power for the re-transmission based 
Regarding Claims 12, 20, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 1, 14.  Zhang52 further teaches receiving a separate power control command for the first transmission and the re-transmission (Section 0081, base station can send a first command for a first set of pilots and a second command for a re-transmission pilot).
Regarding Claim 13, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 1.  Zhang52 further teaches determining a third transmission power for another first transmission following the re-transmission wherein the third transmission comprises a third transmission power control parameter for the another first transmission (Section 0081, P3 pilots can be transmitted at a higher power level which can be a third transmission).  Ribeiro further teaches the first accumulated power associated with the first transmission (Section 0039, the accumulated transmission power reads on the changed transmission power based on the transmission power of an earlier time based on the received accumulative power control command).
Regarding Claims 22, 30, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 21, 29.  Zhang52 further teaches transmitting a third power control command to the UE; and receiving another first transmission with a third transmission power following the re-transmission based on the third power control command (Section 0081, P3 pilots can be transmitted at a higher power level which can be a third transmission, power control information (command) can be sent from base 
Regarding Claim 23, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 21. Zhang52 further teaches wherein the power offset comprises a configurable power offset (Section 0081).  Zhang52 further teaches wherein the second transmission power comprises the second power control command and the power offset (Section 0081 the transmit power information associated with the pilots (power control command), power offset can be used).  Wang further teaches the second accumulated transmission power (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission)
Regarding Claim 26, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 21.  Zhang52 further teaches transmitting a first downlink configuration indicating a first target transmit power to the UE, wherein the first transmission power of the first transmission is based on the first target transmit power (Section 0081, low transmit power target); and transmitting a second downlink configuration indicating a second target transmit power to the UE, wherein the second 
Regarding Claim 31, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 1.  Ribeiro teaches wherein the first transmission power control parameter comprises a first closed loop power control mode for the first transmission using transmission power accumulation based on a previous transmission power (Section 0039, the changed transmission power based on the transmission power of an earlier time based on a received accumulative power control command).
Regarding Claim 32, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 31.  Wang further teaches wherein the second transmission power control parameter comprises a second closed loop power control mode for the re-transmission without the transmission power accumulation (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).
Regarding Claim 33, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 1.  Ribeiro further teaches wherein the first transmission power control comprises an accumulation parameter wherein the accumulation parameter enables the transmission power accumulation for the first transmission
parameter (Section 0039, the changed transmission power based on the transmission power of an earlier time based on a received accumulative power control command).  Wang further teaches the second transmission power control parameter comprises an .

Claims 3, 4, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665) in view of Zhang et al. (US 2021/0282090), as applied to Claims 2, 21 set forth above, and in further view of Ouchi et al. (US 2016/0066281).
Regarding Claims 3, 24, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 2, 21.   Zhang52 further teaches wherein the second transmission power comprises the second power control command and the power offset (Section 0081 the transmit power information associated with the pilots (power control command), power offset can be used).  Wang further teaches the second accumulated transmission power (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).

Ouchi, which also teaches uplink power control, receiving from a base station Downlink Control Information (DCI) comprising the power offset (Sections 0127, 0128, power offset in DCI).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Ouchi for the purpose of providing a dynamic time division duplexing environment wherein there is appropriate interference and power control as taught by Ouchi.
Regarding Claims 4, 25, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 2, 21.  Zhang52 further teaches wherein the second transmission power comprises the second power control command and the power offset (Section 0081 the transmit power information associated with the pilots (power control command), power offset can be used).  Wang further teaches the second accumulated transmission power (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).
The Zhang52 combination does not teach receiving from a base station Resource Configuration (RRC) message comprising the power offset.
 Ouchi, which also teaches uplink power control, teaches receiving from a base station Resource Configuration (RRC) message comprising the power offset/the power 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Zhang52 combination with the above features of Ouchi for the purpose of providing a dynamic time division duplexing environment wherein there is appropriate interference and power control as taught by Ouchi.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665) in view of Zhang et al. (US 2021/0282090), as applied to Claims 2, 15 set forth above, and in further view of Islam et al. (US 2018/0376429)
Regarding Claims 5, 16, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 2, 15.  Zhang52 further teaches determining a third transmission power for another first transmission following the re-transmission based on a third power control parameter (Section 0081, P3 pilots can be transmitted at a higher power level (third power control parameter) which can be a third transmission).  Wang further teaches the second accumulated transmission (Figure 1, Sections 0012, 0013, absolute mode indicates that the accumulation mode has been disabled, the transmission power for re-transmission in the absolute mode reads on the transmission power based on transmission power accumulation being disabled for the retransmission).

Islam, which also teaches power control, teaches a first power equivalent to a second power by subtracting the power offset (Section 0047, power offset can be subtracted).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Islam for the purpose of achieving power savings at the mobile device as taught by Islam.

Claims 7, 18, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665) in view of Zhang et al. (US 2021/0282090), as applied to Claims 6, 17, 26 set forth above, and in further view of Khoshnevis et al. (US 2013/0040578)
Regarding Claims 7, 18, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 6, 17.  The Zhang52 combination does not teach wherein the first target transmit power and the second target transmit power are received in a Radio Resource Configuration (RRC) message from a base station.
Khoshnevis, which also teaches power control, teaches wherein the first target transmit power and the second target transmit power are received in a Radio Resource Configuration (RRC) message from a base station (Section 0021).

Regarding Claim 27, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 26.  The above Zhang52 combination does not teach wherein the first target transmit power and the second target transmit power are received/transmitted in a Radio Resource Configuration (RRC) message from a base station/in a RRC message.
Khoshnevis, which also teaches power control, teaches wherein the first target transmit power and the second target transmit power are received in a Radio Resource Configuration (RRC) message from a base station (Section 0021).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Zhang52 combination with the above features of Khoshnevis for the purpose of providing a CoMP system thus improving coverage as taught by Khoshnevis.

Claims 8, 19, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0290052) in view of Ribeiro et al. (US 2014/0133366) in view of Wang et al. (US 2012/0300665) in view of Zhang et al. (US 2021/0282090), as applied to Claims 6, 17, 26 set forth above, and in further view of Hirata (US 2011/0228825)
Regarding Claims 8, 19, The above Zhang52 combination teaches all of the claimed limitations recited in Claims 6, 17.  The above Zhang52 combination does not 
Hirata, which also teaches power control, teaches reconfiguring at least one of the first reconfigured target/target transmit power and the second reconfigured target/target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - Control Element (MAC-CE) signaling (Section 0070, power is reconfigured via power offset).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Zhang52 combination with the above features of Hirata for the purpose of providing power control in fractional frequency reuse which provides improvement in spatial frequency bandwidth efficiency as taught by Hirata.
Regarding Claim 28, The above Zhang52 combination teaches all of the claimed limitations recited in Claim 26.  The above Zhang52 combination does not teach reconfiguring at least one of the first reconfigured target transmit power and the second reconfigured target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - Control Element (MAC-CE) signaling.
Hirata, which also teaches power control, teaches reconfiguring at least one of the first reconfigured target transmit power and the second reconfigured target transmit power via a Radio Resource Configuration (RRC) message or Medium Access Control - 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Zhang52 with the above features of Hirata for the purpose of providing power control in fractional frequency reuse which provides improvement in spatial frequency bandwidth efficiency as taught by Hirata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 24, 2022